United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40785
                         Summary Calendar



KENNETH EARL NEAL

                     Plaintiff - Appellant

     v.

WELDON LUCAS, FNU FLEMING, Chief Deputy,
JOE MITCHELL

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:02-CV-165
                       --------------------

Before KING, Chief Judge, and JOLLY and WIENER, Circuit Judges.

PER CURIAM:*

     Kenneth Earl Neal, Texas prisoner #1180225, appeals the

district court’s sua sponte dismissal of his civil rights action

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.   Neal sought

declaratory, injunctive, and monetary relief, both compensatory

and punitive, pursuant to 42 U.S.C. § 1983 for alleged violations

of his constitutional rights and the Religious Land Use and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40785
                                  -2-

Institutionalized Persons Act (RLUIPA) of 2000, 42 U.S.C.

§ 2000cc-1 et seq.   He argues that the prison denied him access

to the following religious publications:      The United States and

Britain in Bible Prophecy; Judah’s Sceptre and Joseph’s

Birthright; God’s Covenant People; The Lost Chapter of Acts of

the Apostles; God’s Law; Heirs of the Promise; The Restitution of

All Things; The Iron Curtain over America; Eve: Did She or Didn’t

She?; The Abrahamic Covenant; Standing on the Shoulders of

Giants; Mark of the Beast, Part One; Mark of the Beast, Part Two;

Spiritual Israel; The Sacred Names of God; Could You be an

Israelite and not Know it?; Yah’s Laws: Are They for Today; and

Baptism by the Scriptures.

     Prisoners retain those First Amendment rights that are

consistent with their status as prisoners or with the legitimate

penological objectives of the prison.       Hudson v. Palmer, 468 U.S.
517, 523 (1984).   A prison regulation may validly restrict,

however, material advocating racial hatred on the basis that it

causes a serious danger of violence.    Chriceol v. Phillips, 169
F.3d 313, 316 (5th Cir. 1999).    The RLUIPA declares that

institutions receiving federal financial assistance may not

“impose a substantial burden on the religious exercise” of an

institutionalized person unless it is the “least restrictive

means” of furthering “a compelling governmental interest.”      42

U.S.C. § 2000cc-1(a).
                           No. 03-40785
                                -3-

     As Neal is no longer in the Denton County Jail, his claims

for injunctive and declaratory relief are moot.   See Herman v.

Holiday, 238 F.3d 660, 665 (5th Cir. 2001).   Neal’s claims for

monetary relief remain, however, and, on this record, it appears

that the district court’s dismissal of Neal’s claims was

premature because the court did not consider whether the prison

had a regulation restricting Neal’s access to all or some

religious publications and whether the prison regulation, as

applied to the particular publications sought by Neal, violated

either Neal’s constitutional rights and/or RLUIPA.

See Thornburgh v. Abbott, 490 U.S. 401, 419 (1989) (affirming

remand to district court for an examination of prison

restrictions on inmates’ receipt of publications as applied to

specific publications).

     Accordingly, the judgment is AFFIRMED in part and REVERSED

in part, and this case is REMANDED for proceedings consistent

with this opinion.   Neal’s motion to supplement the record with

the above-noted publications is GRANTED.